Case 19-30258-KLP                 Doc 770      Filed 05/28/19 Entered 05/28/19 16:01:52                         Desc Main
                                              Document     Page 1 of 13


 Dennis F. Dunne, Esq. (admitted pro hac vice)                                  Michael A. Condyles, Esq. (VA 27807)
 Evan R. Fleck, Esq. (admitted pro hac vice)                                    Peter J. Barrett, Esq. (VA 46179)
 Michael W. Price, Esq. (admitted pro hac vice)                                 Jeremy S. Williams, Esq. (VA 77469)
 MILBANK LLP                                                                    Brian H. Richardson, Esq. (VA 92477)
 55 Hudson Yards                                                                KUTAK ROCK LLP
 New York, New York 10001                                                       901 East Byrd Street, Suite 1000
 Telephone: (212) 530-5000                                                      Richmond, Virginia 23219-4071
 Facsimile:    (212) 530-5219                                                   Telephone:      (804) 644-1700
                                                                                Facsimile:      (804) 783-6192

 Co-Counsel for Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                           )
     In re:                                                                )     Chapter 11
                                                                           )
     GYMBOREE GROUP, INC., et al.,1                                        )     Case No. 19-30258 (KLP)
                                                                           )
                                 Debtors.                                  )     (Jointly Administered)
                                                                           )

                       PROPOSED AGENDA FOR MATTERS SCHEDULED
                  FOR MAY 30, 2019, AT 1:00 P.M. (PREVAILING EASTERN TIME)

 I.           NEW MOTIONS

       1. “Motion to Authorize Contract Rejection.” Debtors' Motion for Entry of an Order
          Authorizing Them to Reject Certain Executory Contracts [Docket No. 736]

                       Responses Received: None

                       Related Documents:

                                 A.      Notice of Motion and Notice of Hearing [Docket No. 737]

                       Status:           This matter is going forward on an uncontested basis.


 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
              are: Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding
              Corporation (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc.
              (6463); Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores,
              LLC (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is
              71 Stevenson Street, Suite 2200, San Francisco, California 94105.



                                                            144512.00013
Case 19-30258-KLP           Doc 770    Filed 05/28/19 Entered 05/28/19 16:01:52         Desc Main
                                      Document     Page 2 of 13


       2. “Motion to Authorize Payment of Prepetition Foreign Claims.” Debtors' Motion for
          Entry of an Order Authorizing the Payment of Certain De Minimis Prepetition Foreign
          Claims and (II) Granting Related Relief [Docket No. 744]

                 Responses Received: None

                 Related Documents:

                           A.   Notice of Motion and Notice of Hearing [Docket No. 745]

                 Status:        This matter is going forward on an uncontested basis.

 II.      FEE APPLICATIONS

       1. “Application for Compensation.” First Interim Application of Milbank LLP, Co-Counsel
          for Debtors In Possession, for Allowance of Interim Compensation and Reimbursement of
          Expenses Incurred from January 16, 2019 through March 31, 2019 [Docket No. 678]

                 Responses Received:

                           A.   Response of the United States Trustee to First Interim Applications
                                of Professionals for Allowance of Payment of Compensation and
                                Reimbursement of Out-Of-Pocket Expenses [Docket No. 759]

                 Related Document:

                           A.   Notice of Hearing and Notice of Application(s) [Docket No. 679]

                 Status:        This matter is going forward.

       2. “Application for Compensation.” First Interim Application of Kutak Rock LLP, Co-
          Counsel for the Debtors in Possession, for Allowance of Interim Compensation and
          Reimbursement of Expenses Incurred for the Period from January 16, 2019 through March
          31, 2019 [Docket No. 718]

                 Responses Received:

                           A.   Response of the United States Trustee to First Interim Applications
                                of Professionals for Allowance of Payment of Compensation and
                                Reimbursement of Out-Of-Pocket Expenses [Docket No. 759]

                 Related Documents:

                           A.   Notice of Hearing and Notice of Application(s) [Docket No. 720]




                                               244512.00013
Case 19-30258-KLP       Doc 770    Filed 05/28/19 Entered 05/28/19 16:01:52         Desc Main
                                  Document     Page 3 of 13


                       B.   Amended Exhibit F to First Interim Application of Kutak Rock LLP,
                            Co-Counsel for the Debtors [Docket No. 738]

                       C.   Notice of Filing Amended Exhibit F to First Interim Application of
                            Kutak Rock LLP, Co-Counsel for the Debtors [Docket No. 739]

             Status:        This matter is going forward.

   3. “Application for Compensation.” First Interim Fee Application of Miller Buckfire & Co.,
      LLC and Stifel, Nicolaus & Co., the Debtors' Investment Bankers, for Compensation for
      Services Rendered and Reimbursement of Expenses Incurred from the Petition Date
      through the Month of March 2019 [Docket No. 722]

             Responses Received:

                       A.   Response of the United States Trustee to First Interim Applications
                            of Professionals for Allowance of Payment of Compensation and
                            Reimbursement of Out-Of-Pocket Expenses [Docket No. 759]

             Related Documents:

                       A.   Notice of Hearing and Notice of Application(s) [Docket No. 723]

             Status:        This matter is going forward.

   4. “Application for Compensation.” First Interim Application of KPMG LLP, as Tax
      Consultants to the Debtors, for Allowance of Compensation for Services Rendered and
      Reimbursement of Expenses for the Period from January 16, 2019 through March 31, 2019
      [Docket No. 700]

             Responses Received:

                       A.   Response of the United States Trustee to First Interim Applications
                            of Professionals for Allowance of Payment of Compensation and
                            Reimbursement of Out-Of-Pocket Expenses [Docket No. 759]

             Related Document:

                       A.   Notice of Hearing and Notice of Application(s) [Docket No. 701]

             Status:        This matter is going forward.

   5. “Application for Compensation.” First Interim Application of Prime Clerk LLC, as
      Administrative Advisor to the Debtors, for Compensation for Services Rendered and




                                           344512.00013
Case 19-30258-KLP            Doc 770    Filed 05/28/19 Entered 05/28/19 16:01:52         Desc Main
                                       Document     Page 4 of 13


           Reimbursement of Expenses Incurred for the Period from January 16, 2019 through March
           31, 2019 [Docket No. 676]

                  Responses Received:

                            A.   Response of the United States Trustee to First Interim Applications
                                 of Professionals for Allowance of Payment of Compensation and
                                 Reimbursement of Out-Of-Pocket Expenses Docket No. 759]

                  Related Document:

                            A.    Notice of Hearing and Notice of Application(s) [Docket No. 679]

                  Status:        This matter is going forward.

 III.      ADJOURNED MATTERS

        1. “Deutsche Bank 2004 Examination.” Motion of Deutsche Bank Trust Company
           Americas, Former Indenture Trustee for the 9.125% Senior Notes Due 2018, For Entry of
           an Order Authorizing the Examination of Certain Parties Pursuant to Rule 2004 of the
           Federal Rules of Bankruptcy Procedure [Docket No. 404]

                  Responses Received:

                            A.   Debtors’ Limited Objection to Motion of Deutsche Bank Trust
                                 Company Americas, Former Indenture Trustee for the 9.125%
                                 Senior Notes Due 2018, for Entry of an Order Authorizing the
                                 Examination of Certain Parties Pursuant to Rule 2004 of the
                                 Federal Rules of Bankruptcy Procedure [Docket No. 510]

                            B.   Objection of SSIG to Motion of Deutsche Bank Trust Company
                                 Americas, Former Indenture Trustee for the 9.125% Senior Notes
                                 Due 2018, for Entry of an Order Authorizing the Examination of
                                 Certain Parties Pursuant to Rule 2004 of the Federal Rules of
                                 Bankruptcy Procedure [Docket No. 521]

                            C.   Bank of America, N.A. Limited Objection with Respect to 2004
                                 Motion [Docket No. 522]

                            D.   Corrected Objection of SSIG to Motion of Deutsche Bank Trust
                                 Company Americas, Former Indenture Trustee for the 9.125%
                                 Senior Notes Due 2018, For Entry of an Order Authorizing the
                                 Examination of Certain Parties Pursuant to Rule 2004 of the
                                 Federal Rules of Bankruptcy Procedure [Docket No. 525]




                                                444512.00013
Case 19-30258-KLP       Doc 770    Filed 05/28/19 Entered 05/28/19 16:01:52          Desc Main
                                  Document     Page 5 of 13


             Related Documents:

                       A.   Notice Motion of Deutsche Bank Trust Company Americas, Former
                            Indenture Trustee for the 9.125% Senior Notes Due 2018, For Entry
                            of an Order Authorizing the Examination of Certain Parties
                            Pursuant to Rule 2004 of the Federal Rules of Bankruptcy
                            Procedure [Docket No. 405]

                       B.   Joinder of the Official Committee of Unsecured Creditors and
                            Response in Support of the Motion of Deutsche Bank Trust Company
                            Americas, Former Indenture Trustee for the 9.125% Senior Notes
                            Due 2018, for Entry of an Order Authorizing the Examination of
                            Certain Parties Pursuant to Rule 2004 of the Federal Rules of
                            Bankruptcy Procedures [Docket No. 437]

                       C.   Notice of Hearing of the Motion of Deutsche Bank Trust Company
                            Americas, Former Indenture Trustee for the 9.125% Senior Notes
                            Due 2018, For Entry of an Order Authorizing the Examination of
                            Certain Parties Pursuant to Rule 2004 of the Federal Rules of
                            Bankruptcy Procedure [Docket No. 562]

                       D.   Reply Memorandum of Deutsche Bank Trust Company Americas,
                            Former Indenture Trustee, in Further Support of Rule 2004 Motion
                            [Docket No. 616]

             Status:        The parties have agreed to adjourn this matter until June 20, 2019.

   2. “Pan Pacific 2004 Examination.” Notice of and Rule 2004 Motion of Pan Pacific Co.,
      Ltd. For Authorization to Issue Document Requests, Notices, and Subpoenas for the
      Production of Documents and for Testimony by the Debtors [Docket No. 439]

             Responses Received:

                       A.   Debtors ‘Limited Objection to Rule 2004 Motion of Pan Pacific Co.,
                            Ltd. for Authorization to Issue Document Requests, Notices, and
                            Subpoenas for the Production of Documents and for Testimony by
                            the Debtors [Docket No. 542]

             Related Document:

                       A.   Notice of Hearing on the Rule 2004 Motion of Pan Pacific Co., Ltd.
                            for Authorization to Issue Document Requests, Notices, and
                            Subpoenas for the Production of Documents and for Testimony by
                            the Debtors [Docket No. 576]

             Status:        The parties have agreed to adjourn this matter until June 20, 2019.



                                           544512.00013
Case 19-30258-KLP               Doc 770    Filed 05/28/19 Entered 05/28/19 16:01:52        Desc Main
                                          Document     Page 6 of 13



 IV.      ADVERSARY PROCEEDING

       1. “Pocrass Adversary.” Hearing continued [Docket No. 43, Adv. Case No. 19-03010]

                 Responses Received: None

                 Related Documents:

                           A.       Adversary Class Action Complaint [Docket No. 1, Adv. Case No.
                                    19-03010]

                           B.       Debtors’ Motion to Stay Adversary Proceeding [Docket No. 6, Adv.
                                    Case No. 19-03010]

                           C.       First Amended Adversary Class Action Complaint [Docket No. 14,
                                    Adv. Case No. 19-03010]

                           D.       Plaintiff’s Response in Opposition to Debtor’s Motion to Stay
                                    Adversary Proceeding [Docket No. 18, Adv. Case No. 19-03010]

                           E.       Order [Docket No. 32, Adv. Case No. 19-03010]

                           F.       Order Further Continuing Hearing on Debtors’ Motion to Stay
                                    Adversary Proceeding and Pre-Trial Conference [Docket No. 36,
                                    Adv. Case No. 19-03010]

                           G.       Hearing continued by Agreement pending settlement negotiations
                                    [Docket No. 38, Adv. Case No. 19-03010]

                           H.       Pre-Trial Conference Continued by Agreement pending settlement
                                    negotiations [Docket No. 39, Adv. Case No. 19-03010]

                           I.       Pre-Trial Conference Continued [Docket No. 42, Adv. Case No. 19-
                                    03010]

                 Status:         The Hearing and Pre-Trial Conference scheduled for May 30, 2019 have
                                 been continued by agreement.

 V.       SALE MATTERS

       1. “Cure Objections.” Notice of Adjournment of Unresolved Cure Objections to Thursday,
          May 30, 2019 at 1:00 P.M. (prevailing Eastern Time) [Docket No. 698]

                 Responses Received: None

                 Related Documents:


                                                   644512.00013
Case 19-30258-KLP        Doc 770    Filed 05/28/19 Entered 05/28/19 16:01:52        Desc Main
                                   Document     Page 7 of 13



                    A.       Order (I)(A) Approving Bidding Procedures, (B) Approving J&J
                             Stalking Horse Purchase Agreement, (C) Scheduling an Auction and
                             Approving Form and Manner of Notice Thereof, (D) Approving
                             Assumption and Assignment Procedures and (E) Scheduling the
                             Sale Hearing; (II) Approving (A) the Sale(s), Free and Clear of
                             Encumbrances and (B) Assumption and Assignment of Executory
                             Contracts and Unexpired Leases; and (III) Granting Related Relief
                             [Docket No. 76]

                    B.       Notice of Possible Assumption and Assignment of Certain Executory
                             Contracts and Unexpired Leases in Connection with Sale [Docket
                             No. 144]

                             a. Supplemental Notice of Possible Assumption and Assignment of
                                Certain Executory Contracts and Unexpired Leases in
                                Connection with Sale [Docket No. 460]

                    C.       The Taubman Landlords’ Precautionary Objection to the Notice of
                             Possible Assumption and Assignment of Certain Executory
                             Contracts and Unexpired Leases, and Cure Claim Objection
                             [Docket No. 202]

                    D.       Limited Objection of Landlord, Palm Beach Mall Holdings LLC, to
                             Debtors’ Notice of Possible Assumption and Assignment of Certain
                             Executory Contracts and Unexpired Leases in Connection with Sale
                             [Docket No. 210]

                    E.       Objection and Reservation of Rights of Flow Commerce Inc. to the
                             Debtors’ Notice of Possible Assumption and Assignment of Certain
                             Executory Contracts and Unexpired Leases in Connection with Sale
                             [Docket No. 212]

                    F.       Objection by Westfield, LLC and Affiliates to Proposed Sale,
                             Assumption and Assignment of Unexpired Leases and Proposed
                             Cure Amounts [Docket No. 214]

                    G.       Objection of Bellevue Square, LLC to Debtors’ Notice of Possible
                             Assumption and Assignment of Certain Executory Contracts and
                             Unexpired Leases in Connection with Sale [Docket No. 222]

                    H.       CBL & Associates Management, Inc. Limited Objection to Debtor’s
                             Stated Cure Amounts [Docket No. 223]

                    I.       Objection of Federal Realty Investment Trust, PGIM Real Estate,
                             Retail Properties of America, Inc., Starwood Retail Partners LLC,



                                            744512.00013
Case 19-30258-KLP    Doc 770    Filed 05/28/19 Entered 05/28/19 16:01:52         Desc Main
                               Document     Page 8 of 13


                         The Forbes Company, The Macerich Company, and TYBAB
                         Partners LLC to Debtors’ Notice of Possible Assumption and
                         Assignment of Certain Executory Contracts and Unexpired Leases
                         in Connection with Sale [Docket No. 230]

                    J.   Limited Objection of BP Prucenter Acquisition LLC and OWRF
                         Carmel LLC to Notice of Possible Assumption and Assignment of
                         Certain Executory Contracts and Unexpired Leases in Connection
                         with Sale [Docket No. 231]

                    K.   Objection of salesforce.com, Inc. to Proposed Assumption and
                         Assignment of Certain Executory Contracts and Notice of Cure
                         Costs, and Reservation of Rights in Connection with the Pending
                         Sale(s) [Docket No. 233]

                    L.   Objection of Brookfield Property REIT Inc., RREEF Management
                         L.L.C., SITE Centers Corp., and Turnberry Associates to Proposed
                         Notice of Possible Assumption and Assignment of Certain Executory
                         Contracts and Unexpired Leases in Connection with Sale [Docket
                         No. 235]

                    M.   Objection and Reservation of Rights of Washington Prime Group
                         Inc. to the Cure Amount Proposed in the Debtors’ Notice of Possible
                         Assumption and Assignment of Certain Executory Contracts and
                         Unexpired Leases in Connection with Sale [Docket No. 236]

                    N.   Objection and Reservation of Rights of Greater Lakeside LLC to the
                         Debtors’ Notice of Possible Assumption and Assignment of Certain
                         Executory Contracts and Unexpired Leases in Connection with Sale
                         [Docket No. 237]

                    O.   Oracles Limited Objection To And Reservation Of Rights Regarding
                         (1) Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding
                         Procedures, (B) Approving J&J Stalking Horse Purchase
                         Agreement, (C) Scheduling an Auction and Approving Form and
                         Manner of Notice Thereof, (D) Approving Assumption and
                         Assignment Procedures and (E) Scheduling the Sale Hearing; (II)
                         Approving (A) the Sale(s), Free and Clear of Encumbrances and (B)
                         Assumption and Assignment of Executory Contracts and Unexpired
                         Leases; and (III) Granting Related Relief (“Sale Motion”); and (2)
                         Notice of Possible Assumption and Assignment of Certain Executory
                         Contracts and Unexpired Leases in Connection with Sale
                         (“Assumption Notice”) [Docket No. 238]




                                        844512.00013
Case 19-30258-KLP    Doc 770    Filed 05/28/19 Entered 05/28/19 16:01:52        Desc Main
                               Document     Page 9 of 13


                    P.   Vestar Green Valley, LLC’s Objection to Proposed Sale,
                         Assumption and Assignment of Unexpired Leases and Proposed
                         Cure Amounts [Docket No. 239]

                    Q.   Objection of Teachers Insurance and Annuity Association of
                         America to Cure Costs and Proposed Assumption of Unexpired
                         Leases [Docket No. 244]

                    R.   Limited Objection and Reservation of Rights of Simon Property
                         Group, L.P. to Debtors’ Notice of Possible Assumption and
                         Assignment of Certain Executory Contracts and Unexpired Leases
                         in Connection with Sale [Docket No. 250]

                    S.   Limited Objection of Landlord, Palm Beach Mall Holdings LLC, to
                         Possible Assumption and Assignment of Lease [Docket No. 312]

                    T.   Aerin LLC Limited Objection to and Reservation of Rights
                         Regarding (1) Debtors’ Motion for Entry of Orders (I)(A)
                         Approving Bidding Procedures, (B) Approving J&J Stalking Horse
                         Purchase Agreement, (C) Scheduling an Auction and Approving
                         Form and Manner of Notice Thereof, (D) Approving Assumption
                         and Assignment Procedures and (E) Scheduling the Sale Hearing;
                         (II) Approving (A) the Sale(s), Free and Clear of Encumbrances and
                         (B) Assumption and Assignment of Executory Contracts and
                         Unexpired Leases; and (III) Granting Related Relief (“Sale
                         Motion”); and (2) Notice of Possible Assumption and Assignment of
                         Certain Executory Contracts and Unexpired Leases in Connection
                         with Sale (“Assumption Notice”) [Docket No. 335]

                    U.   Objection of the Chubb Companies to Debtors’ Motion for Entry of
                         Orders (I)(A) Approving Bidding Procedures, (B) Approving J&J
                         Stalking Horse Purchase Agreement, (C) Scheduling an Auction and
                         Approving Form and Manner of Notice thereof, (D) Approving
                         Assumption and Assignment Procedures and (E) Scheduling the
                         Sale Hearing; (II) Approving (A) the Sale(s), Free and Clear of
                         Encumbrances and (B) Assumption and Assignment of Executory
                         Contracts and Unexpired Leases; and (III) Granting Related Relief
                         [Docket No. 341]

                    V.   Objection of Federal Realty Investment Trust, PGIM Real Estate,
                         Retail Properties of America, Inc., Starwood Retail Partners LLC,
                         The Forbes Company, The Macerich Company, and TYBAB
                         Partners, LLC to Debtors’ Motion for Entry of Orders (I)(A)
                         Approving Bidding Procedures, (B) Approving J&J Stalking Horse
                         Purchase Agreement, (C) Scheduling an Auction and Approving
                         Form and Manner of Notice thereof, (D) Approving Assumption and



                                        944512.00013
Case 19-30258-KLP    Doc 770     Filed 05/28/19 Entered 05/28/19 16:01:52        Desc Main
                               Document      Page 10 of 13


                          Assignment Procedures and (E) Scheduling the Sale Hearing; (II)
                          Approving (A) the Sale(s), Free and Clear of Encumbrances and (B)
                          Assumption and Assignment of Executory Contracts and Unexpired
                          Leases; and (III) Granting Related Relief [Docket No. 346]

                    W.    Limited Objection of Landlord, GFM, LLC to Notice of Possible
                          Assumption and Assignment of Certain Executory Contracts and
                          Unexpired Leases in Connection with Sale [Docket No. 385]

                    X.    Notice of Auction (Setting the Time to 10:00 AM) [Docket No. 387]

                          a. Notice of Adjournment of Auction to Wednesday, February 27,
                             2019 at 10:00 A.M. (Prevailing Eastern Time) [Docket No. 409]

                          b. Notice of Adjournment of Auction to Thursday, February 28,
                             2019 at 10:00 A.M. (Prevailing Eastern Time) [Docket No. 428]

                          c. Amended Notice of Adjournment of Auction to Thursday,
                             February 28, 2019 at 10:00 A.M. (Prevailing Eastern Time)
                             [Docket No. 429]

                          d. Notice of Adjournment of Auction to Friday, March 1, 2019 at
                             9:00 A.M. (Prevailing Eastern Time) and Extension of Adequate
                             Assurance Objection Deadline to Monday March 4, 2019 at
                             11:00 A.M. (Prevailing Eastern Time) [Docket No. 440]

                    Y.    Objection of Brookfield Property REIT Inc., RREEF Management
                          L.L.C., SITE Centers Corp. and Turnberry Associates to Proposed
                          Assumption and Assignment of Leases [Docket No. 434]

                    Z.    Objection of Landlord, GFM, LLC and Caruso Management Co.,
                          Ltd., to Possible Assumption and Assignment of Lease and
                          Reservation of Rights [Docket No. 452]

                    AA.   Notice of Successful Bidders, Sale Hearing, and Adjournment of the
                          Adequate Assurance Objection Deadline [Docket No. 455]

                          a. Amended Notice of Successful Bidders, Sale Hearing, and
                             Adjournment of the Adequate Assurance Objection Deadline
                             [Docket No. 457]

                    BB.   Supplemental Declaration of James Doak in Support of Debtors’
                          Motion for Approval of Bidding Procedures, Entry of One or More
                          Sale Orders, and Related Relief [Docket No. 463]




                                        1044512.00013
Case 19-30258-KLP       Doc 770     Filed 05/28/19 Entered 05/28/19 16:01:52       Desc Main
                                  Document      Page 11 of 13


                      CC.   Notice of Adjournment of Cure Objections to Thursday, April 11,
                            2019 at 10:00 A.M. (Prevailing Eastern Time) [Docket No. 461]

                      DD.   Notice of Filing of Proposed Sale Orders [Docket No. 472]

                      EE.   Order (I) Approving the Sale of Certain J&J Assets Free and Clear
                            of Liens, Claims, Interests and Encumbrances and (II) Approving
                            the Assumption and Assignment of Executory Contracts and
                            Unexpired Leases in Connection therewith; and (III) Granting
                            Related Relief [Docket No. 484]

                      FF.   Order (I) Approving the Sale of Certain Gymboree and Crazy 8
                            Assets Free and Clear of Liens, Claims, Interests and
                            Encumbrances and (II) Approving the Assumption and Assignment
                            of Executory Contracts and Unexpired Leases in Connection
                            therewith; and (III) Granting Related Relief [Docket No. 487]

                      GG.   Notice of Closing Date of J&J Sale [Docket No. 494]

                      HH.   The Taubman Landlords’ Amended Precautionary Objection to the
                            Notice of Possible Assumption and Assignment of Certain Executory
                            Contracts and Unexpired Leases, and Cure Claim Objection
                            [Docket No. 524]

                      II.   Aerin LLC’s Objection to Supplemental Notice of Possible
                            Assumption and Assignment of Certain Executory Contracts and
                            Unexpired Leases in Connection with Sale [Docket No. 531]

                      JJ.   Notice of Closing Date of Sale of Gymboree and Crazy 8 Assets to
                            TCP Brands, LLC [Docket No. 614]

                      KK.   Notice of Adjournment of Unresolved Cure Objections to
                            Wednesday, May 1, 2019 at 1:00 P.M. (Prevailing Eastern Time)
                            [Docket No. 631]

                      LL.   Notice of Adjournment of Unresolved Cure Objections to Thursday,
                            May 30, 2019 at 1:00 P.M. (prevailing Eastern Time) [Docket No.
                            698]

            Status:         The Debtors continue to work to reconcile cure amounts with
                            counterparties to assumed contracts and leases. Any unresolved
                            issues are adjourned to June 20, 2019.




                                           1144512.00013
Case 19-30258-KLP           Doc 770     Filed 05/28/19 Entered 05/28/19 16:01:52        Desc Main
                                      Document      Page 12 of 13


 VI.      Non-Debtor Motions:

       1. “Motion to Allow Late Filing of Claims.” Motion to Allow Late Filed Claim [Docket No.
          729]

                 Responses Received: None

                 Related Documents:

                           A.   Notice of Motion and Notice of Hearing regarding Motion to Allow
                                Late Filed Proof of Claim [Docket No. 730]

                           B.   Stipulation and Consent Order by and among the Debtors and Olga
                                Nochevina [Docket No. 769]

                 Status:        This matter has been resolved and is no longer going forward.

                                      [Remainder of page intentionally left blank]




                                                1244512.00013
Case 19-30258-KLP      Doc 770     Filed 05/28/19 Entered 05/28/19 16:01:52         Desc Main
                                 Document      Page 13 of 13


 Dated: May 28, 2019               /s/ Brian H. Richardson
 Richmond, Virginia                Michael A. Condyles, Esq. (VA 27807)
                                   Peter J. Barrett, Esq. (VA 46179)
                                   Jeremy S. Williams, Esq. (VA 77469)
                                   Brian H. Richardson, Esq. (VA 92477)
                                   KUTAK ROCK LLP
                                   901 East Byrd Street, Suite 1000
                                   Richmond, Virginia 23219-4071
                                   Telephone:      (804) 644-1700
                                   Facsimile:      (804) 783-6192
                                   Email: Michael.Condyles@KutakRock.com
                                           Peter.Barrett@KutakRock.com
                                           Jeremy.Williams@KutakRock.com
                                           Brian.Richardson@KutakRock.com

                                   -and-

                                   Dennis F. Dunne, Esq. (admitted pro hac vice)
                                   Evan R. Fleck, Esq. (admitted pro hac vice)
                                   Michael W. Price, Esq. (admitted pro hac vice)
                                   MILBANK LLP
                                   55 Hudson Yards
                                   New York, New York 10001
                                   Telephone:    (212) 530-5000
                                   Facsimile:    (212) 530-5219
                                   Email: ddunne@milbank.com
                                          efleck@milbank.com
                                          mprice@milbank.com

                                   Co-Counsel for Debtors in Possession




                                           1344512.00013
